Exhibit 10.86L

EXECUTION VERSION

FOURTH AMENDMENT

FOURTH AMENDMENT, dated as of September 28, 2012 (this “Amendment”), among SBA
SENIOR FINANCE II LLC (the “Borrower”), the LENDERS PARTY HERETO and TORONTO
DOMINION (TEXAS) LLC, as administrative agent (the “Administrative Agent”).
CITIGROUP GLOBAL MARKETS INC., BARCLAYS BANK PLC and J.P. MORGAN SECURITIES LLC
are acting as joint lead arrangers (the “Lead Arrangers”), and CITIGROUP GLOBAL
MARKETS INC., BARCLAYS BANK PLC, J.P. MORGAN SECURITIES LLC, TD SECURITIES (USA)
LLC, WELLS FARGO SECURITIES, LLC, RBS SECURITIES INC. and DEUTSCHE BANK
SECURITIES INC. are acting as bookrunners (the “Bookrunners”), in connection
with this Amendment.

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of June 30, 2011 (as amended by the First Amendment thereto, dated as
of May 9, 2012, as further amended by the Second Amendment thereto, dated as of
May 9, 2012, and as further amended by the Third Amendment thereto, dated as of
September 28, 2012, and as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the several
banks and other financial institutions or entities from time to time parties
thereto (collectively, the “Lenders”) and the Administrative Agent.

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein.

WHEREAS, the Required Lenders are willing to agree to this Amendment on the
terms set forth herein.

The parties hereto therefore agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement, as amended hereby.

SECTION 2. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as of the Effective Date (as defined below) as set forth below.

(a) Amendment to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended as of the Effective Date as follows:

(i) by adding the following definitions in appropriate alphabetical order:

“Fourth Amendment”: the Fourth Amendment, dated the Fourth Amendment Effective
Date, among the Borrower, the Lenders party thereto and the Administrative
Agent.

“Fourth Amendment Effective Date”: September 28, 2012.



--------------------------------------------------------------------------------

(ii) by amending the definition of “Consolidated Adjusted EBITDA” by adding the
following sentence at the end thereof:

For the purposes of calculating Consolidated Adjusted EBITDA pursuant to any
determination of the Consolidated Total Net Debt to Consolidated Adjusted EBITDA
Ratio referred to in Section 7.1(c), (i) if at any time on or after the first
day of the most recent fiscal quarter then ended and prior to such date of
determination the Parent or any Subsidiary (including (x) the Securitization
Manager and, if any, the subsidiary acting in a capacity analogous to the
Securitization Manager pursuant to any Additional Securitization Arrangements
and (y) the Specified Unrestricted Foreign Entities) shall have disposed of any
assets, Consolidated Adjusted EBITDA for such fiscal quarter shall be reduced by
an amount equal to the Consolidated Adjusted EBITDA (if positive) attributable
to the assets that are the subject of such disposition for such fiscal quarter
or increased by an amount equal to the Consolidated Adjusted EBITDA (if
negative) attributable thereto for such fiscal quarter and (ii) if during the
period commencing on or after the first day of the most recent fiscal quarter
then ended and prior to such date of determination the Parent or any Subsidiary
(including (x) the Securitization Manager and, if any, the subsidiary acting in
a capacity analogous to the Securitization Manager pursuant to any Additional
Securitization Arrangements and (y) the Specified Unrestricted Foreign Entities)
shall have acquired any assets, Consolidated Adjusted EBITDA for such fiscal
quarter shall be calculated after giving pro forma effect thereto as if such
acquisition occurred on the first day of such fiscal quarter.

(iii) by amending the definition of “Loan Documents” by inserting “, the Fourth
Amendment” immediately after the words “the Third Amendment” in the definition
thereof.

SECTION 3. Representations and Warranties; No Default. The Borrower hereby
certifies that, immediately before and after giving effect to this Amendment,
(a) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects
(and in all respects if qualified by materiality) on and as of such date as if
made on and as of such date (except for such representations and warranties
expressly stated to be made as of a specific earlier date, in which case such
representations and warranties were true and correct as of such earlier date)
and (b) no Default or Event of Default has occurred and is continuing.

SECTION 4. Conditions to Effectiveness. This Amendment shall become effective
upon satisfaction of the following conditions precedent (such date, the
“Effective Date”):

(a) receipt by the Administrative Agent of executed signature pages to this
Amendment from the Borrower and the Required Lenders;

(b) receipt by the Administrative Agent of a customary closing certificate,
substantially in the form attached hereto a Exhibit A, and legal opinions of
Greenberg Traurig, P.A. and Thomas P. Hunt, Esq., substantially in the forms
attached hereto as Exhibit B-1 and Exhibit B-2, respectively;

(c) (i) the accuracy in all material respects (and in all respects if qualified
by materiality) of the representations and warranties in the Credit Agreement
and (ii) there being no Default or Event of Default in existence at the time of,
or after giving effect to, this Amendment; and

(d) the payment of all fees and expenses due to the Administrative Agent, the
Lead Arrangers, the Bookrunners and the Lenders.

 

2



--------------------------------------------------------------------------------

SECTION 5. Effect on the Loan Documents; Miscellaneous. Except as expressly
provided herein or in the Credit Agreement, all of the terms and provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents. Provisions of
this Amendment are deemed incorporated into the Credit Agreement as if fully set
forth therein.

SECTION 6. Expenses. The Borrower shall pay and reimburse the Administrative
Agent and the Lead Arrangers for all reasonable out-of-pocket expenses incurred
in connection with the preparation and delivery of this Amendment, including,
without limitation, the reasonable fees and disbursements of one counsel to the
Administrative Agent in each applicable jurisdiction.

SECTION 7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 8. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SBA SENIOR FINANCE II LLC   By:  

/s/ Thomas P. Hunt

    Name: Thomas P. Hunt     Title: Senior Vice President and General Counsel

 

[Signature Page to Fourth Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Administrative Agent By:  

/s/ Bebi Yasin

  Name: BEBI YASIN   Title: AUTHORIZED SIGNATORY

 

[Signature Page to Fourth Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Monique Renta

  Name: Monique Renta   Title: Vice President

 

[Signature Page to Fourth Amendment to SBA Senior Finance II A&R CRA]